ALFORD, Judge.
The trial court in this case denied plaintiffs motion to supplement and amend his petition to add as an additional party defendant, the State of Louisiana, through the Department of Transportation and Development. Plaintiff appealed the denial of his motion. This court issued a show cause order on the grounds that the ruling complained of was not an appealable judgment.
The order of the trial court refusing to allow plaintiff to supplement and amend his petition was not a final judgment subject to appeal. LSA-C.C.P. arts. 1841, 2083. Further, plaintiff has neither made nor attempted to make any showing of record that the order of the trial court would cause him irreparable injury. Accordingly, plaintiff’s appeal is dismissed at plaintiff’s costs.
APPEAL DISMISSED.